DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2019/0102910) in view of Chae et al. (US 2010/0014716), and further in view of Doh et al. (US 2020/0145630) and Kubo et al. (US 2005/0024597).
Regarding claims 1, 13, 14 and 20, Kaneko discloses a distortion correction method and apparatus, including an electronic device, comprising: a processor; a memory configured to store instructions executable by the processor (claim 14, lines 1-2:  “a memory, and a processor coupled to the memory and configured to perform a process”), comprising: 
a line detection element configured to perform a line detection on a distorted image to obtain multiple straight lines in the distorted image (paragraph 60, lines 5-6:  “a feature of a straight line detected in a central portion having a small distortion in an image frame”).

However, in an analogous art, Chae discloses grouping the straight lines into multiple groups of straight lines (paragraph 58, lines 1-3:  “clustering the plurality of horizontal straight lines … into a plurality of groups”) and selecting optimal boundary lines of the image from the groups of straight lines (paragraph 44, lines 3-5:  “the longest vertical straight line within an edge region between neighboring groups is determined as the boundary line between the plurality of groups.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Kaneko by incorporating this feature taught in Chae for the purpose of determining ground line candidates from the groups of straight lines.
The combination of Kaneko and Chae fails to disclose determining multiple initial vertexes of the distorted image according to intersection points between the optimal boundary lines.
However, in an analogous art, Doh discloses determining multiple initial vertexes of the distorted image according to intersection points between the optimal boundary lines (paragraph 85, lines 1-3:  “the projection compensating apparatus detects and adds an additional vertex in a position where the face and the boundary of the representative image intersect.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Kaneko and Chae by incorporating this feature taught in Doh for the purpose of compensating for problems in a projection image and achieve an enhanced image.

However, in an analogous art, Kubo discloses performing a perspective transformation processing on the distorted image according to the initial vertexes to obtain a corrected image (paragraph 74, line 8-11:  “The other vertexes are also adjusted in the same manner, and thus the amount of distortion correction is adjusted in order to transform the projected image”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Kaneko, Chae and Doh by incorporating this feature taught in Kubo for the purpose of correcting a distortion in a projected image.

Allowable Subject Matter
Claims 2-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements, including wherein the optimal boundary lines comprise an optimal upper boundary line, an optimal lower boundary line, an optimal left boundary line, and an optimal right boundary line, and the determining the initial vertexes of the distorted image according to the intersection points between the optimal boundary lines comprises: determining the intersection point of the optimal left boundary line and the optimal upper boundary line as an upper left initial vertex, determining the intersection .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646